            Case 2:18-cv-02560-TLN-KJN Document 17 Filed 05/16/19 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA




                                                            JUDGMENT IN A CIVIL CASE
STEVEN WAYNE BONILLA, VEXATIOUS
LITIGANT,
                                                          CASE NO: 2:18−CV−02560−TLN−KJN
                     v.

MODOC COUNTY,




XX −− Decision by the Court. This action came to trial or hearing before the Court. The issues
    have been tried or heard and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED

         THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
         COURT'S ORDER FILED ON 5/16/2019




                                                      Marianne Matherly
                                                      Clerk of Court


    ENTERED: May 16, 2019


                                      by: /s/ L. Reader
                                                           Deputy Clerk
